Filed 2/22/22 P. v. Smith CA1/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A162699
 v.
 JASON EDWARD SMITH, SR.,                                               (Humboldt County
                                                                        Super. Ct. No. CR2002989B)
           Defendant and Appellant.


         Defendant Jason Edward Smith, Sr., appeals from the trial court’s
imposition of a stipulated three-year prison term following Smith’s guilty
plea to a single count of first degree residential robbery. After the trial court
granted Smith’s request for a certificate of probable cause—allowing him to
appeal from the preplea denial of his motion to dismiss under Brady v.
Maryland (1963) 373 U.S. 83 (Brady)—Smith’s appointed appellate counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende),
identifying no issues and requesting that this court review the record and
determine whether any arguable issue exists on appeal. Having done so, we
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         On April 16, 2021, the Humboldt County District Attorney filed a third
amended information, alleging that Smith had committed felony first degree



                                                                1
residential robbery on or about August 27, 2020 (Pen. Code,1 § 211; count 1);
felony assault with a firearm (§ 245, subd. (a)(2); count 2); felony possession
of a firearm by a felon (§ 29800, subd. (a)(1); count 3); and misdemeanor
possession of an injection/ingestion device (Health & Saf. Code, § 11364,
subd. (a); count 4). Count 1 was enhanced with allegations of personal and
intentional discharge of a fireman with great bodily injury. (§ 12022.53,
subds. (b), (c) & (d).) Count 2 was enhanced with allegations of use of a
firearm and great bodily injury. (§§ 12022.5, subd. (a) & 12022.7, subd. (a).)
      The underlying facts with respect to the charges were elicited during
the preliminary hearing on October 30, and November 2, 2020.2 On the
afternoon of August 26, 2020, Bryan M. took a short nap in his apartment
while a friend of his, Michelle Odjick, was present. Odjick was aware that
Bryan had considerable cash in his apartment because he was planning to
buy a car. When he awoke, it appeared to Bryan that Odjick was trying to
buy heroin from his roommate with four $100 bills. He kept that exact
amount of money in a box in his bedroom, and, when he checked, it was gone.
Bryan therefore confronted Odjick and took the money out of her hand.
Odjick became upset, stated the money was hers, and left the apartment with
another woman, Kimberly Yale.3
      Early the next morning, August 27, 2020, Bryan M. and his roommate
were awakened by knocking on their front door. When he opened the door,


      1 All statutory references are to the Penal Code unless otherwise
specified.
      2 The preliminary hearing transcript ultimately provided the factual
basis for Smith’s plea.
      3Both Odjick and Yale were named as codefendants in the initial felony
complaint in this matter filed on August 31, 2020. However, their cases were
resolved separately, and they are not involved in this appeal.


                                        2
Bryan was confronted by Odjick, Yale, and an individual later identified as
Smith. Smith had a gun and demanded money from Bryan. Bryan refused,
and, when he turned away and walked back into the apartment, he was shot
in the arm. Bryan ran and barricaded himself in his roommate’s room.
Afterwards, Bryan reported various amounts of money missing. Bryan
identified Smith as his assailant at the preliminary hearing with 100 percent
certainty and had identified him the day after the incident as one of two
possibilities in a six-pack photo lineup.
      Odjick and Yale were arrested on the day of the shooting. While in the
patrol car, the two women were recorded confirming they were both on the
porch when Bryan M. was shot. Yale also implicated Smith. In later police
interviews, Yale and Odjick both identified Smith as the shooter. After he
was arrested on August 29, 2020, Smith denied knowing either Yale or
Odjick. Cell phone records subsequently confirmed, however, that Odjick and
Smith had been in communication right up to the time of the shooting. At
the conclusion of the preliminary hearing, Smith was held to answer on a
number of counts, including the first degree residential robbery charge.
      On May 5, 2021—after motions in limine had been heard in the case
and the trial was eight days into jury selection—defense counsel filed a
motion to dismiss under Brady, supra, 373 U.S. 83, claiming that the recent,
late disclosure of four recorded interviews of Bryan M. and certain neighbors
seriously disadvantaged Smith’s defense. The prosecutor filed an opposition
to the motion the next day, reporting that he became aware during jury
selection that there might be additional evidence law enforcement had failed
to provide to him after he viewed certain body-worn camera footage in
preparation for trial which showed a possible second recording device. He
followed up, obtained the recorded interviews, and immediately turned the



                                        3
evidence over to the defense. While the prosecutor acknowledged that a
small portion of the newly discovered evidence was exculpatory, he asserted
it was not material, especially given the one-day continuance which allowed
defense counsel the chance to effectively incorporate the new information into
her trial strategy. He further argued that evidence is not suppressed for
purposes of Brady if it can still be effectively used at trial. And he pointed
out that, even if the court found a Brady violation in the case, remedies short
of dismissal were available.
      The court held an Evidence Code section 402 hearing on May 6, 2021,
receiving testimony from the detective knowledgeable regarding the late
discovery, and it also listened to the newly disclosed interviews. After
argument, the trial court denied the motion to dismiss. The court reviewed
the new information, finding small portions of the interviews exculpatory.
The court also analyzed the testimony from the preliminary hearing and
concluded there was no reasonable probability that disclosure of the evidence
prior to the preliminary hearing would have changed the probable cause
determination. (See Bridgeforth v. Superior Court (2013) 214 Cal.App.4th
1074, 1087.) The court concluded that certain of the interviews would be
admissible at trial to avoid any problem regarding faded memories due to the
late disclosure and expressed its willingness to consider an expedited
Pitchess4 motion in the case. The court also opined that the defense would be
able to argue that the prosecution had evidence that might exculpate Smith
and failed to preserve it.
      On May 7, 2021, the parties presented a negotiated resolution to the
court. The court advised Smith of his rights, and Smith submitted a written
waiver of rights to the court. Smith then pleaded guilty to count one in

      4   Pitchess v. Superior Court (1974) 11 Cal.3d 531.


                                         4
return for the dismissal of the remaining counts, all special allegations, and
three other cases (Super. Ct. Humboldt County, Nos. CR1903513,
CR2001022, and CR2003094).5 The court found Smith’s plea to be knowing,
intelligent, and voluntary. After Smith waived preparation of a presentence
report, the court moved immediately to sentencing. Per the terms of the
stipulated resolution, the court sentenced Smith to the three-year low term
on count one. Credits were set at 288 days. The court also imposed a $40
court operations assessment (§ 1465.8, subd. (a)(1)), a criminal conviction
assessment of $30 (Gov. Code, § 70373), a restitution fine of $900 (§ 1202.4,
subd. (b)), and a corresponding suspended parole revocation fine (§ 1202.45,
subd. (a)). The court declined to impose other potential fines and fees after
finding Smith indigent. The probation department was ordered to prepare
and submit a postsentence report. Smith filed a timely notice of appeal with
a certificate of probable cause permitting consideration of the preplea denial
of his motion to dismiss under Brady.
                                DISCUSSION
      As discussed above, Smith appealed from the trial court’s May 2021
sentencing order made after he pleaded guilty to felony first degree
residential robbery. We appointed counsel to represent him. After
examining the record, counsel filed a Wende brief raising no issues on appeal
and requesting that we independently review the record. (Wende, supra,
25 Cal.3d at p. 441; see also People v. Kelly (2006) 40 Cal.4th 106, 109–110.)
Smith was advised by his attorney of the opportunity to file a supplemental
brief with this court, but he has not done so.


      5The dismissal of case No. CR1903513 was pursuant to a Harvey
waiver to stay away from the WinCo Foods supermarket in Eureka. (See
People v. Harvey (1979) 25 Cal.3d 754, 758–759.)


                                        5
      We have examined the entire record and are satisfied that Smith’s
attorney has complied with his responsibilities and that no arguable issue
exists. In particular, we see no arguable issues in the trial court’s through
handling of the Brady issue. (See People v. Mora and Rangel (2018) 5 Cal.5th
442, 467 [“Evidence actually presented at trial is not considered suppressed
for Brady purposes, even if that evidence had not been previously
disclosed during discovery.”].) We additionally see no issues with respect to
the fines and fees imposed by the court, to which counsel did not object
despite the court having raised the issue of ability to pay.
                                DISPOSITION
      The judgment is affirmed.




                                        6
                                          EAST, J.



WE CONCUR:



HUMES, P. J.




BANKE, J.




A162699
People v. Smith




      
        Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                      7